IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1384
                                Filed January 9, 2019


IN THE INTEREST OF E.M., E.M., and J.M.,
Minor Children,

E.M., Father,
       Appellant,

J.M., Mother,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Buchanan County, Linnea M.N.

Nicol, District Associate Judge.



          A father and mother each appeal a juvenile court order terminating their

parental rights. AFFIRMED ON BOTH APPEALS.



          R.J. Longmuir of Peters & Longmuir, PLC, Independence, for appellant

father.

          A.J. Flickinger of Craig, Wilson & Flickinger, Independence, for appellant

mother.

          Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

          Tammy L. Banning of the Juvenile Public Defender’s Office, Waterloo,

guardian ad litem for minor children.



          Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                           2


BOWER, Judge.

       A father and mother each appeal a juvenile court order terminating their

parental rights. We find there is sufficient evidence in the record to support

termination and termination is in the children’s best interests.         We affirm the

juvenile court’s decision.

       I.     Background Facts & Proceedings

       E.M., father, and J.M., mother, are the parents of three children, born in

2013, 2016, and 2017. The parents have a history of substance abuse, domestic

violence, mental health issues, and criminal behavior. The Iowa Department of

Human Services (DHS) most recently became involved with the family in February

2017 due to domestic violence and substance abuse.1 On April 3, 2017, the

juvenile court adjudicated the two oldest children to be in need of assistance

(CINA) pursuant to Iowa Code section 232.2(6)(c)(2) and (n) (2017).

       The two older children were removed from the parents’ care on May 15,

2017 and placed in foster care.             At that time, the father was using

methamphetamine and not participating in services; the mother was drinking

alcohol and not taking medication for her mental health. Shortly thereafter, there

was a warrant for the father’s arrest and he absconded. The father was later

arrested in August 2017. He was convicted of forgery, domestic abuse assault,

and possession of controlled substances.         He has been in prison during the

remainder of the juvenile court proceedings regarding these children.




1
  The family had earlier interactions with DHS. The mother’s parental rights to two other
children were terminated in 2006.
                                          3


       The youngest child was born in November 2017 with methamphetamine in

his system and was removed from the parents’ care shortly after birth. The child

was adjudicated CINA under section 232.2(6)(c)(2) and (n). The mother entered

the Heart of Iowa substance abuse treatment program, and the youngest child was

temporarily placed in her care from February to March 2018. The mother was

asked to leave the program because she violated the rules, and the youngest child

was again removed from her care. The mother was on probation for third-degree

theft, and her probation was revoked as well.

       On April 26, 2018, the State filed a petition for termination of the parents’

rights. At the time of the hearing, the father was in prison and stated he was not

in a position to have the children returned to his care. The mother was in a halfway

house where she was also not permitted to have the children in her care.

       The juvenile court terminated the father’s parental rights to the oldest child

under section 232.116(1)(e), (f), and (l) (2018), and the two youngest children

under section 232.116(1)(e), (h), and (l). The mother’s parental rights to the oldest

child were terminated pursuant to section 232.116(1)(e), (f), (g), and (l); to the

middle child pursuant to section 232.116(1)(e), (g), (h), and (l), and to the youngest

child pursuant to section 232.116(1)(g) and (l). The court concluded termination

of the parents’ rights was in the children’s best interests. The father and mother

each appeal the juvenile court’s decision.

       II.    Standard of Review

       The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).        Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).
                                          4


Where there is clear and convincing evidence, there is no serious or substantial

doubt about the correctness of the conclusion drawn from the evidence. In re D.D.,

653 N.W.2d 359, 361 (Iowa 2002).          The paramount concern in termination

proceedings is the best interests of the children. In re L.L., 459 N.W.2d 489, 493

(Iowa 1990).

         III.   Father

         The father claims the State did not present sufficient evidence to warrant

termination of his parental rights. He states the children could be placed in his

care when he is released from prison. When the juvenile court has terminated a

parent’s rights on more than one ground, “[t]o affirm, we need to find facts to

support just one of the grounds.” In re J.E., 907 N.W.2d 544, 546 (Iowa Ct. App.

2017).

         Concerning the termination of his rights to the oldest child under section

232.116(f) and the two youngest children under section 232.116(1)(h), the father

only contests the fourth element of both subsections, which require clear and

convincing evidence the child cannot be returned safely to the parent’s care. The

children could not be returned to the father’s care at the time of the termination

hearing. In addition to the fact that he was in prison where he could not care for

the children, the evidence showed the father had very minimal participation in

services. The father had no contact with the children after he absconded from law

enforcement in May or June 2017, and he had never met the youngest child—who

was born after he went to prison. We conclude there is sufficient evidence in the

record to support termination of the father’s parental rights.
                                          5


       IV.    Mother

       The mother claims the State did not present sufficient evidence to terminate

her parental rights.    Again, although her rights were terminated on multiple

grounds, we may affirm if there is sufficient evidence in the record to support “just

one of the grounds.” See id. The mother claims her rights should not have been

terminated under section 232.116(1)(g) because her rights had not been

terminated for a sibling of these children.

       Section 232.116(1)(g)(2) requires the State to show “[t]he court has

terminated parental rights pursuant to section 232.117 with respect to another child

who is a member of the same family.” The State submitted a copy of a termination

order from 2006 showing the mother’s parental rights to children born in 2002 and

2005 were terminated under section 232.116(1)(a), (e), (h), and (l) (2005) and

finding termination was in the best interests of the children. We conclude the State

presented clear and convincing evidence to show the mother’s parental rights

should be terminated under section 232.116(1)(g) (2018) and we affirm on this

ground. Additionally, even if section 232.117 was set aside, ample evidence

sufficient to terminate the mother’s parental rights pursuant to other grounds was

offered.

       We affirm the juvenile court’s decision terminating the parents’ rights. There

is sufficient evidence in the record to support termination and termination is in the

children’s best interests.

       AFFIRMED ON BOTH APPEALS.